Common consular instructions: biometric identifiers and visa applications (debate)
The next item is the recommendation for second reading on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on Common Consular Instructions: biometric identifiers and visa applications (05329/1/2009 - C6-0088/2009 - Rapporteur: Baroness Ludford.
rapporteur. - Madam President, this Commission proposal, on which I am Parliament's rapporteur, is the fourth element of the Visa Information System (VIS) package, coming after the VIS regulation, the VIS access decision and the measure on the use of the VIS under the Schengen Borders Code.
In modifying the existing common consular instructions, it provides firstly for the obligation to supply biometrics which will be stored in the VIS and the standards for doing so, but secondly it includes provisions on the organisation of receiving visa applications.
A complete revision of the visa rules is foreseen with the visa code on which my ALDE Group colleague, Henrik Lax, is rapporteur. Once adopted, this piece of legislation which we are now discussing will become an integral part of the visa code. The underlying rationale for separating the proposals was that the Commission expected the adoption of the visa code to take longer than the present proposal, and they did not want the adoption of the visa code to hold up the launch of the VIS.
It is my understanding that the central system for the VIS will be ready by December this year and could start operating in the first region, North Africa, in early 2010. I have been negotiating with the Council for quite a long time. The Committee on Civil Liberties, Justice and Home Affairs adopted my report in November 2007. Unfortunately we could not get a first-reading agreement, so in July 2008 I asked Parliament to endorse my report; however, during the French Presidency we were able to make sufficient progress for me to be able to recommend adopting this compromise at second reading.
We had four outstanding issues: the age limit for fingerprinting; encouraging Member States to cooperate while permitting contracts with external providers as a last resort; data protection and security; and a service fee for external providers.
On fingerprinting the Commission proposed to start fingerprinting children at six years old. In fact fingerprints of young children are subject to rapid change, and I have not been persuaded that enough is yet known about the reliability in later years of prints taken so young. Despite many requests, I was never provided with credible substantive evidence about how fingerprints taken between six and twelve years of age could be the basis for verification or identification many years later without the risk of mistakes.
The Council's reaction at one stage was to propose fingerprinting young children every two years instead of five years, as is the case with adults, but that would be hugely inconvenient for families. So I insisted on a prudent and practical approach, taking a higher minimum age of twelve years, and the Council did agree to exempt children under twelve, with a review of this age limit after three years following a detailed study under the responsibility of the Commission.
I now turn to the issue of encouraging Member State cooperation while permitting external providers. I do not have any problems with the general concept of outsourcing, but there must be secure conditions to ensure the integrity of the visa-issuing process, to ensure that outsourcing is only a last resort and that data protection and security are guaranteed.
We therefore succeeded in writing into the text a hierarchy whereby cooperation by means of limited representation, co-location or common application centres is the first choice, and only where those solutions are not appropriate to cope with a high number of applicants or secure a good geographical coverage does outsourcing come into play. The compromise makes clear that Member States remain responsible for compliance with data protection rules and for any breaches of national law.
An important element is that, in third states that prohibit encryption, special rules apply: electronic transfer of data between consulates or between an external service provider and the Member State would be banned, and Member States would have to ensure that the electronic data is transferred physically in fully encrypted form on a CD which has special conditions attached to it.
Lastly, on the visa fee, we have successfully insisted, as a condition for the external provider's imposing a service fee on top of the visa fee, that visa applicants should always have the possibility of direct access to the consulate offices. I think that is very important.
Overall we have a reasonable deal. Compromises were hard-fought, and I think we have made a step forward on the common visa policy.
Member of the Commission. - Madam President, first of all I would like to convey the regrets of Vice-President Barrot for being unable to be with you tonight.
I am pleased to note that Parliament has accepted the Council's common position and thus given shape to the political agreement which it and the Council reached on this proposal during the trialogue on 2 December 2008. I would thank both Parliament and the Member States for the spirit of compromise they showed in achieving the formal adoption of this instrument, and in particular I should like to thank the rapporteur, Baroness Ludford, and the co-rapporteurs for their support and cooperation. This agreement will allow preparations to continue for the launch of the Visa Information System scheduled for the end of this year.
At Parliament's suggestion, the Commission has asked the Joint Research Centre to study the important question of fingerprinting children under the age of 12. The technical specifications have now been drafted and will be sent to Parliament and the Council in the very near future.
This change to the common consular instructions will also provide a transparent and harmonised legal framework for the practice of outsourcing, including the question of the extra fee.
The Commission considers that the text agreed upon is balanced and, as set out in the Commission's statement to Parliament, attracts the Commission's full support.
on behalf of the PPE-DE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, in order to fulfil the European Union's claim to be an area of freedom, security and justice, our task is to control the allocation of entry visas for people travelling to the EU from outside Europe. The newly created rules require EU embassies and representations to take fingerprints and photos of applicants in future. This meets four objectives.
Firstly, it will simplify the process of combating fraud and abuse, as biometric identifiers make forging visas more difficult. Secondly, it will prevent so-called visa shopping. Thirdly, the process of applying for a visa will be speeded up. Fourthly, at the same time border controls will be made easier, because biometric identifiers will allow border staff to determine quickly whether the person in front of them is the person for whom the visa was issued.
We would have been happy to support the Commission proposal to take the fingerprints of children from the age of six years upwards, in order to prevent the risk of people trafficking. Unfortunately there was not a majority in favour of this in the House.
The Group of the European People's Party (Christian Democrats) and European Democrats supports with a broad majority the compromise that a Member State which is responsible for accepting and processing applications must also be able as a last resort to work with external service providers. A decisive factor in our agreement to cooperation of this kind is that the Member States remain responsible for data protection and data security in these cases. This means that the electronic data sent by the external service providers to the authorities of the relevant Member State must always be fully encrypted.
I would like to thank the rapporteur and my fellow Members from the other groups, who have worked as shadow rapporteurs on this project for three years.
Madam President, Commissioner, ladies and gentlemen, Madam President, you are in the chair for this sitting, so I am therefore speaking in your place on this matter that you have followed as draftsman.
I would like first of all to offer my heartfelt congratulations to Baroness Ludford for the energy she has put into and the results she has obtained from the difficult negotiation of this matter. I believe that Parliament can be proud of the results obtained, because the task was far from easy, as we have observed.
I would stress in particular two points which seem to me to be essential and with which we can be particularly satisfied: first, the increase in the age limit for taking the fingerprints of minors, from six to twelve years. Second, the establishment of the principle according to which the collection of biometric data by the consulates of Member States can be subcontracted to private bodies only as a last resort and within a strict framework of certain very specific guarantees.
I know that some people believe that the adopted solution does not entirely fit in with the options that we had proposed, particularly regarding collection by a service provider, in a diplomatic office, and data transfer via encrypted electronic mail, or even via encrypted electronic data carriers transported in a diplomatic bag.
We would reply, however, that collection by private bodies may be carried out only in accordance with European legislation and that the data must be fully encoded by the service provider and transmitted to the authorities of the Member State.
Moreover, we have obtained the reference to the need for agreements to be negotiated with third countries that prohibit the encoding of data transmitted via electronic means. The examination of applications, any potential interviews, the authorisation procedure and the printing and insertion of visa stickers will be carried out only by diplomatic or consular representatives.
The same conditions apply for the transmission of collected data from one Member State to another in the case of co-locations; in other words the representation of a Member State by another in a third country.
Finally, if the detailed conditions for the activities of service providers are described in an annex to the text, they must be defined as a whole by a binding legal instrument.
In the light of these results, we can only be delighted with the guarantees obtained in terms of introducing a better visa policy in Europe. The latter will certainly benefit the European public and will enable us to improve our relations with third countries.
on behalf of the Verts/ALE Group. - Madam President, first of all, on behalf of my group, I would like to thank Baroness Ludford for her good cooperation. She is one of the few rapporteurs for whom nothing is impossible.
You know that my group strongly opposes the extensive introduction of biometrics. Nevertheless, the decision has been already adopted. The legal basis for the collection of fingerprints when issuing visas is provided for by the Visa Information System Regulation which, in our opinion, would be a more appropriate place to include provisions specifying both general rules and exceptions.
Now, for us, it is crucial to obtain as many safeguards as possible. Here Baroness Ludford has done an excellent job. For us the change of the minimum age for fingerprinting from 6 to 12 is very important - but 14 would have been even better.
We also welcome explicit references to fundamental rights, such as the possibility of copying data from the previous application if the last entry is not older than 59 months instead of 48, as well as guarantees for secure data protection.
However, we have many concerns. My group does not like outsourcing the collection of biometric identifiers, especially on premises without diplomatic and consular protection. We also oppose the charging of an additional service fee.
To sum up, we believe that the introduction of biometrics in visas has crucial implications for data security and for fundamental rights without demonstrating any significant gains. Therefore, we cannot support Parliament's position at second reading. However, this does not prejudice our position on the Lax report on the visa code.
on behalf of the GUE/NGL Group. - (DE) Madam President, ladies and gentlemen, I value the commitment of the rapporteur very highly and would like to thank her and everyone involved very warmly for their excellent work over recent years. Nevertheless, I will be abstaining from voting, mainly because I do believe that taking fingerprints and the entire process of using biometric identifiers is out of proportion to the size of the problem. I think that the desire of home affairs ministers and security authorities to collect as much personal data as possible is deeply questionable.
I know how difficult it was to extract the compromise from the Council which exempts children under the age of 12 from the obligation to provide fingerprints. However, we all know that this will only apply provided that there are no comprehensive studies in place which prove that children's fingerprints are reliable. The political discussion about whether babies' and small children's fingerprints are really needed is not yet over.
The regulations on outsourcing also cause me some concern. Strict, standardised regulations are certainly needed, as some Member States are already using external service providers. It is understandable that in many strictly limited cases it can be useful to transfer the processing of visa applications to external service providers. However, this must not be done at the expense of the applicants and of data security. I do not believe that the compromise agreed with the Council in this respect is adequate. Both the Legal Service of the Parliament and the European Data Protection Supervisor have indicated the risks involved in outsourcing, when the external service provider is not in an area under diplomatic protection. Unfortunately, the Council has ignored these concerns.
A further problem is the service charge involved in outsourcing. I believe it is wrong to pass this charge on to the applicants. The visa fee of EUR 60 is already too high and very difficult for people from third countries to afford. If a charge of up to EUR 30 is added, this does not correspond with my idea of an open and hospitable Europe. Undoubtedly it can make things easier in the case of very large countries not to have to travel halfway across the country to a consulate to apply for a visa, but instead to be able to submit the application to an external service provider. However, in my opinion, the higher charges would immediately cancel out this benefit.
I would like to thank everyone for their work on this dossier over recent years.
on behalf of the IND/DEM Group. - Madam President, it comes as no surprise to hear Baroness Ludford of the Euro-fanatic Liberal Democrat party wanting to harmonise yet another area of what should be sovereign national policy. Why on earth would any EU Member State want a common system for the application and processing of visas for third-party nationals? Deciding who can and cannot enter a nation state should be the sole concern of the nation state - except that, in the minds of the Euro-fanatics, European nation states no longer exist, having been replaced by the great EU borderless state.
Since 1997, about 6 million migrants have entered the UK. About 4 million have left, leaving a net population increase of over 2 million. The current immigration rate to Britain now results in a net population gain of over 200 000 people per year - or a net population gain of over 1 million people every five years. This is equivalent to a new city the size of Birmingham. Most of these migrants enter legally, because they are EU citizens. In addition to that, we probably have one million illegal immigrants. England is one of the most densely populated countries in the world - more densely populated than India, China or Japan. On current trends, our population of 61 million is set to rise to 75 million by 2051, and is projected to rise to 85 million by 2081.
What we need is to leave the European Union and regain control of our borders. Having done that, we need to decide which countries' citizens we allow in, with or without a visa. There are many Member States in the EU whose citizens should not be allowed into Britain without a visa. What Britain needs is a strict visa system so that we can decide who we allow into our country and who we do not. What we do not need is a system devised by the European Union.
I expect that its advocates would justify it as merely introducing common criteria and processes to make everything run more smoothly. However, it might have some unintended consequences. Look at another example of EU legislation championed by the Liberal Democrats. The European arrest warrant means that British citizens accused of a crime by other EU Member States cannot now be protected by British courts or even the Home Secretary, even when it is obvious that a grave injustice is being done. Any corrupt legal system may now demand the surrender of a British citizen, and we have to comply. We have surrendered the right to protect our own citizens. Soon we will have trials in absentia and the common recognition of fines and confiscation orders. All this was voted for and welcomed by the Liberal Democrats. These measures overturn the most basic freedoms enjoyed by the English for centuries, as enshrined in Magna Carta and the 1689 Bill of Rights.
This afternoon, Graham Watson, leader of the Liberal Democrats, urged Gordon Brown to take Britain into the European single currency, which is something that anyone in touch with the real world would know is economic suicide. Now the Liberal Democrat fanatics want us to embrace a common system for the application of visas. When the London voters become aware of Baroness Ludford's position on these issues, hopefully they will grant her a one-way visa out of the European Parliament in the European elections on 4 June 2009.
(PT) Commissioner, ladies and gentlemen, I agree that the Visa Information System or VIS urgently needs to be brought into operation, and that we need a Community code on visas. I acknowledge the work done by Baroness Ludford, but, in all conscience, I cannot support the compromise for several reasons.
Firstly, I disagree with the use of external service providers. When we adopted the second version of the Schengen Information System, SIS II, with the agreement of all the political groups, this Parliament refused to allow private companies to have access to the data, even though at the time this merely involved car registrations. What justifies Parliament's radical change in position in allowing private companies to gather these data, which are sensitive personal data, such as fingerprints? These companies will be able to retain these data for one week, according to the terms laid down in the compromise.
Secondly, there should have been better data protection. Diplomatic protection is vital to ensure effective protection of the personal rights of individuals. How can the protection of data gathered by private companies be guaranteed, given that this diplomatic protection has not been assured? Are we already forgetting the SWIFT case, involving the transmission of data gathered by the US authorities? If this type of situation can happen in a country like the United States, just imagine what could happen in less developed countries with less protection of fundamental rights.
Thirdly, the cost of visas will rise and will vary from country to country. The Commission proposal aimed to prevent visa shopping. By allowing private companies to charge a fee which will be added to the visa price, this will create a difference in the cost of visas from one Member State to another. We will therefore be encouraging exactly what we wanted to combat, namely visa shopping. If the cost of a visa in one Member State is EUR 60 and in another it is EUR 90, where will most of the applications be made? This will particularly apply in the case of families with several members. This is without even mentioning the need to review the visa facilitation agreements, which were so firmly supported by this Parliament, such as those with the Ukraine and Serbia.
As a result of all this, Madam President, I cannot accept this compromise.
(RO) I would first of all like to congratulate the rapporteur for her efforts to create a legal framework which will provide the basis for implementing the biometric identification system.
Some aspects of this report have stirred up heated debates in numerous European Union Member States, especially those relating to biometric identification. Such disputes have also arisen recently in Romania, which is the penultimate country in the European Union to introduce biometric passports, but the first to implement a new biometrics standard including fingerprints from both hands and facial expression.
The concern over adopting the biometric identification system is based on the natural anxiety about guaranteeing personal security, just as it is also natural to be concerned about how the data obtained is being used and protected.
One of the Member States' most important duties is to ensure the security of their citizens, but without jeopardising fundamental human rights. This is why I think that it is our duty to find a balance between two fundamental aspects of our life: liberty and security.
The report which we are debating today is more of a technical report, intended to harmonise measures at European level on biometric identification. It is necessary for us to do this, bearing in mind that a number of Member States are already using this method, without the existence of a legislative framework in this area.
The fact that, for instance, children under the age of 12 and people who cannot physically have their fingerprints taken will be exempted from fingerprinting for biometric visas is proof of moderation and pragmatism which must be extended to all Member States.
(DE) Madam President, Commissioner, I believe that the regulation will allow us to achieve two main objectives: security on the one hand and a more citizen-friendly approach on the other.
The introduction of fingerprints and photographs will ensure that the new visas cannot be forged or misused. In my opinion, the new visas are more citizen-friendly because the proposal will introduce a one-stop process in which all the necessary data is recorded at once. In addition, applicants do not need to visit the visa office every time as the data can be stored for up to five years.
I believe it is also more citizen-friendly if the process can be made shorter by calling for the cooperation of the Member States or bringing in external service providers, if the data protection regulations are followed. We will guarantee that they will be followed, because the necessary precautions have been taken. I would like to reassure everyone who is concerned that there will be abuse of the system or the regulations will not be adhered to as a result of using external service providers. In my country we have had very positive experiences in this respect. For this reason, I am supporting this more citizen-friendly approach.
Up to this point I also support the rapporteur and I would like to congratulate her. In the course of our work together, this has not always been the case, Baroness Ludford. However, I am not as pleased about the fact that we cannot take fingerprints from children from the age of six upwards. I object simply because this would result in a safer situation for children, because their identity could be determined without doubt and because we could prevent child trafficking and other criminal activities. I regret this. However, I hope that after a study has been completed and after three years at the latest everyone will be sensible enough to decide that it is possible to take fingerprints from the age of six in order to provide better protection for children.
(RO) Council Decision 2004/512/EC of 8 June 2004 created the legal framework for capturing biometric data for personal identification.
The European regulation which we are discussing defines common standards for collecting biometric data for personal identification and is based on the relevant provisions from the International Civil Aviation Organization.
Great Britain and Ireland will not be applying the provisions of the current regulation because the Schengen acquis does not apply to them.
I think that observing the protection of personal data in particular is important for this regulation. In practical terms, this data must be stored and processed in accordance with the specific European legislation. In addition, the fact that Member States are responsible for organising how visa applications are received and processed lays a huge responsibility on them with regard to respecting personal rights.
I just want to mention that it is vitally important for this data to be processed and collected by authorised staff and not to be used, in any circumstances, for other purposes.
(BG) Commissioner, ladies and gentlemen, the compromise which has been reached on the introduction of biometrics when European Union Member States issue entry visas undeniably ensures a higher degree of security.
At the same time, it also guarantees sufficient opportunities for protecting travellers' personal data and human integrity. I would also like to highlight that, in every case, improving technical requirements will support the battle against cross-border crime, illegal immigration and human trafficking.
For border countries like mine, Bulgaria, which are exposed to intense pressure from immigration flows and the activities of international organised crime, the rapid, successful introduction of the new standards will be vitally important in terms of protecting the EU's external borders.
Furthermore, the amendments being suggested offer Member States the chance to improve and speed up the process for issuing visas, which will undoubtedly help strengthen ties with third countries. It will also result in an overall improvement in the EU's image. When it comes to applying the new legislation, the possible financial consequences for visa applicants will obviously have to be taken into consideration as well.
Levying charges in addition to already existing ones may lead to the creation of new barriers blocking bona fide travellers' freedom of movement. Finally, I want to emphasise that ensuring proper protection when exchanging data as part of issuing visas for travel in the European Union will be crucially important.
Parliament has always protected the personal data of the EU's citizens and I believe that it is fair and moral for us to apply the same high standards when protecting our visitors' data too.
Member of the Commission. - Madam President, I would just like to thank, once again, Baroness Ludford and all the honourable Members for their contributions and their comments. I shall convey to my colleague Mr Barrot all that they have said today.
rapporteur. - Madam President, I would like to thank all the shadow rapporteurs who have worked with me. I have been 'Mrs VIS' for over four years and, together with the shadows, we have formed quite a close club and I will miss you all. I will particularly miss you, if I may say so, Madam President, as we may not see each other after June. We have been an all-female club, which has been delightful, but I would also like to thank all the staff involved, who have not all been female. They have been excellent.
I respect the positions of Ms Kaufmann and Ms Ždanoka. I understand their positions and I thank them very much for taking a full part in the negotiations and in the discussions even though, as they pointed out, they cannot support the outcome.
I am very sad that Mr Coelho is not able to support this compromise. I hope he understands how hard I fought for some of the elements that he also wanted. After all they were in my original report. If he thinks I could have achieved more, that might cause some spluttering in the Council and Commission because I think they saw me as quite a tough customer to deal with.
Mr Batten has left the Chamber. I think that was part of the UKIP election campaign. As Mrs Ţicău pointed out, the UK is not party to the Visa Information System as the country is not in Schengen, so the UK has full control of its own borders. I think Mr Batten, as usual, was somewhat muddled in his thinking.
I thank all the other speakers who made constructive contributions. I am glad that we are putting this to bed as I personally feel that I wish to resign from being 'Mrs VIS' after this.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
The introduction of biometric identification data as part of VIS marks an important step in establishing a reliable link between the visa holder and the passport, thereby preventing the use of a false identity.
However, this regulation has indicated right from first reading a number of disagreements between the Council and Parliament on the following aspects: fingerprinting of children up to the age of six with the risk of ignoring details of the costs and inconvenience which parents would face every time their children's fingerprints change; new challenges on how to organise the collection of biometric data; and last but not least, the lack of experience which Member States have with regard to managing the storage of personal data and technical errors.
In this situation we must ensure that Member States apply standard rules with regard to issuing Schengen visas and that the Common Consular Instructions are redefined and adapted. Furthermore, we need to focus particular attention on protecting the biometric data of those who have supplied it. We must be aware that, although this biometric data collection system is intended to combat crime and terrorism through the provision of access and the exchange of information between Member States' police authorities, it could equally be accessed by different interest groups, if high-level security measures are not devised and implemented.
The regulation amending the Common Consular Instructions on visas defines the legal framework required to introduce biometric identifiers into the Visa Information System, VIS, as well as the arrangements for receiving and processing visa applications.
This regulation offers the possibility of cooperation with an external service provider for collecting visa applications.
I think that the reasons why a free rein has been given to cooperate with external suppliers are unjustified and create the risk of visa trafficking. Although the regulation stipulates that Member States remain as operators and external service providers are people empowered by the operator, I believe that a question mark has been raised over the protection of private individuals in terms of processing and circulating their biometric data.
The right to levy a service charge, apart from the normal visa charge, will create differences between Member States regarding the cost of a visa. I am absolutely convinced that this will also create differences between Member States in terms of the number of visa applications.
I would like to draw the attention of Member States which use 'outsourcing' as a way to arrange the receipt and processing of visa applications to bear in mind this danger and review the legal framework so that it minimises the possibility of external suppliers collecting visa applications.